Title: From Thomas Jefferson to James Innes, 22 April 1781
From: Jefferson, Thomas
To: Innes, James



Dr Sir
Richmond April 22d. 1781. 8 o’Clock PM.

Your favours of yesterday and to day came to hand about an hour ago. I am equally astonished and concerned to hear of your sufferings for provision. We will send off four waggons tomorrow with Flour, animal food and Spirit. I inclose you two impressing Warrants to obtain the means of transporting provisions to your Army and if you will let me know the number of waggons and Carts now belonging to your Corps and what Addition is necessary we will endeavour to supply you. I am in hopes you will give orders to Mr. Brown (who I expect is with you) to provide small magazines of provisions at such places as you shall think proper.
I would willingly have extended the impressing powers to horses for Troopers but that measure on former Occasions has given such Disgust as to induce me to avoid it. There is a Body of Militia Cavalry forming. About sixty are said to be already collected at Manchester who with the Infantry there and here (about 400) will I expect receive immediate Order from Baron Steuben, to join you. This is the fourth Day since the Orders for calling in the Militia were issued and those are the whole yet assembled at this place and Manchester.

The Account of the Arrival of the second Division of the French Fleet having been published here in a hand Bill I inclose you a number to be circulated among your troops.
I had a Letter [to] Day from the Marquis Fayette dated Baltimore April 17th. in which he informed me is hastening on by forced Marches to Virginia. I am &c,

T. J.

